Citation Nr: 1449557	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  08-36 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a heart valve condition, claimed as secondary to service-connected disabilities (to include hypertension and posttraumatic stress disorder (PTSD)). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel





INTRODUCTION

The Veteran had active duty service from September 1966 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In the Informal Hearing Presentation, dated in October 2014, the Veteran's representative raised the issues of (1) entitlement to service connection for a thyroid condition, (2) entitlement to compensation under 38 U.S.C.A. § 1151 for all VA treatment, and (3) clear and unmistakable error (CUE) in each rating decision pertaining to his claimed orthopedic disabilities.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

It is not in dispute that aortic insufficiency and aortic stenosis have been diagnosed; as shown by VA treatment records.  However, what remains for consideration, is whether the Veteran's heart valve disabilities are related to his service.  He contends that his heart valve disabilities are caused by his service-connected hypertension and/or PTSD disabilities.  The Board observes that the Veteran has not been afforded a VA examination and a medical nexus opinion has not been secured as to this issue.  Considering the evidence of record and the contentions in this appeal, an examination to secure a nexus opinion is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the record reflects that the Veteran continues to receive treatment at the Loma Linda VA medical center.  The most recent record of treatment obtained is dated in November 2012.  Therefore, as updated VA treatment records may contain pertinent information, and are constructively of record, they must be sought.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1)  The AOJ should secure for the record complete updated records of all VA treatment the Veteran has received since November 2012.

2)  After the above development has been completed, the AOJ should schedule the Veteran for the appropriate VA examination to determine the nature and etiology of his heart valve disabilities.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be completed.  Based on review of the record and examination of the Veteran, the examiner should provide an opinion that responds to the following:

Is it at least as likely as not (a 50 percent or better probability) that the Veteran's heart valve disabilities were either caused or aggravated by the Veteran's service-connected disabilities hypertension and/or PTSD? 

The examiner must explain the rationale for all opinions, with citation to supporting factual data and/or medical literature as deemed appropriate.

3)  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



